Citation Nr: 1814491	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-15 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for bipolar disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned at a Board videoconference hearing in April 2017.  A transcript of the hearing is of record.

The Board observes that the August 2010 RO rating decision characterizes the claim as featuring a petition to reopen a previous denial of service connection for PTSD together with a new claim for service connection for bipolar disorder.  However, the prior final RO rating decision of April 2006 denied entitlement to service connection for "psychiatric condition claimed as (PTSD/depression)."  At that time, a diagnosis of bipolar disorder was of record for the Veteran, and thus bipolar disorder was within the scope of the decision denying service connection for a "psychiatric condition."  Accordingly, the Board finds that the service connection claim on appeal includes a petition to reopen a previously denied claim of entitlement to service connection for bipolar disorder.


Preliminary Matter of Reopening Claim of Entitlement to Service Connection for Bipolar Disorder

As to the matter of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bipolar disorder, the Board is required to consider the question of whether new and material evidence has been received to reopen each claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

An April 2006 RO rating decision denied the Veteran's claim of entitlement to service connection for psychiatric condition.  At that time, the Veteran had a diagnosis of bipolar disorder; thus, the April 2006 rating decision included a denial of service connection for bipolar disorder within the scope of its determination.  The Veteran did not appeal this April 2006 denial.  No new and material evidence was submitted within a year following the April 2006 denial of the claim.  38 C.F.R. § 3.156(b).  (The Veteran's April 2006 letter not present information that, in the Board's view, initiated an appeal or constituted new and material evidence on the matter.  The Veteran has not contended otherwise in connection with this appeal.)  The April 2006 RO denial is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

The prior final decision denying service connection for a psychiatric disorder was based upon the RO's finding that the Veteran's psychiatric disorder was not shown to have been related to his military service.  The Board finds that new and material evidence has been presented sufficient to reopen this claim.  New evidence indicating that the Veteran's bipolar disorder manifested during his active duty service features a recently submitted July 2017 medical opinion, discussed in more detail below.  The Board finds that new and material evidence has been submitted on the issue of entitlement to service connection for bipolar disorder, following the prior final denial of that claim.  Accordingly, the Board has reopened the claim of entitlement to service connection for bipolar disorder for consideration on the merits at this time.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2017 statement, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal seeking service connection for PTSD.

2.  Resolving reasonable doubt in the Veteran's favor, his currently diagnosed bipolar disorder had onset during his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal have been met with regard to the claim seeking service connection for PTSD.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  Service connection for bipolar disorder is warranted.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Claim for Service Connection for PTSD

The Veteran submitted a signed statement to VA in May 2017 asserting: "I am withdrawing my claim for PTSD due to the fact that my ptsd does not meet the CFR or diagnosis for the VBA."  The statement further explains that the Veteran desired to proceed with his appeal seeking service connection for bipolar disorder.

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal seeking service connection for PTSD.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.

Service Connection for Bipolar Disorder

The Veteran claims entitlement to service connection for bipolar disorder.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disease diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154 (a).

The Board notes that it has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

In August 2017, the Veteran submitted a July 2017 letter authored by a Vet Center Director and co-signed by a licensed psychologist (Dr. Leonardo) on the letterhead of a VA Readjustment Counseling Service.  As the contents of the letter have been co-signed by a licensed psychologist, the Board considers the opinion presented by the letter to have been endorsed by the signing psychologist, and thus the Board views it as effectively the opinion of both the Vet Center Director (a social worker) and the opinion of the psychologist.

The July 2017 opinion states, in pertinent part, that the Veteran's "current diagnosis ... Bipolar," and that the "current diagnosis and history is directly related to the military."  The opinion discusses the Veteran's duties involving "inflight fueling, observation movements and detail as needed."  The opinion cites certain traumatic incidents in the Veteran's service, including an "incident ... off the base where a Staff Sergeant hit a light pole as he was the passenger in that vehicle.  He states that he has a scar behind his []ear."  Additionally, "[h]e dealt with stress with alcohol and cigarettes.  ... he had 1 Article 15 for a DUI.  ... [R]eviewing his records, it is noted that [the Veteran] had the highest remarks on his performance evaluation."  The opinion states that the Veteran "continues to struggle with his military experience," and that he "has been dealing with mental health issues since 1980[,] two years after being discharged."

The presented opinion's conclusion reads: "It is my opinion, in this 90-minute session [that the Veteran's] current diagnosis and history is directly related to the military.  He masked his emotions by hiding behind the work or as he would state the 'mission.'  He used alcohol to help him manage his stress."

The Board notes that the Veteran's service treatment records include a January 1977 report that confirms that the Veteran was "in an auto accident" that involved "superficial lac[eration] to rear of L ear."  Notably, the next entry in the service treatment records is a June 1977 stamp indicating that the Veteran was "seen in mental health clinic."  The stamp refers the reader to "see mental health records."  Additionally, the Veteran's service records document a Letter of Reprimand for "Operating a privately owned vehicle while intoxicated" in June 1977.  Further documentation of the mental health consultation does not appear to be available for review, although the Board notes that the available copies of many of the Veteran's service records are illegible.  The Board notes that the Veteran's service records do document that the Veteran otherwise received generally highly favorable performance reviews, consistent with the discussion of facts presented in the July 2017 nexus opinion.

In January 2006, the Veteran's VA outpatient attending psychiatrist wrote a letter supporting the Veteran's claim, stating to the Veteran: "my opinion that your long term psychiatric disorder, finally accurately diagnosed in the last few years as a Bipolar Affective Disorder, as likely as not was present during your time of service in the US Air Force in the late 1970s."  The January 2006 opinion acknowledges that the Veteran's "first psychiatric hospitalization was not until ... circa 1980," the author explains that "the pattern of disciplinary difficulty you described to me during your duty time seems of a piece with the pattern of episodes leading to your psychiatric hospitalizations in subsequent years."  The author further discusses that the Veteran's "period of depression while in the service ... was essentially 'medicated' by you with alcohol, leading to a driving-under-the-influence charge ...."  The author then discusses the Veteran's post-service history, and concludes that "the events leading to your Article 15 while in the Air Force, although not appreciated as a medical problem at the time, represented an early manifestation of the same underlying psychiatric condition that you are being treated for today...."

The Board finds that the Veteran's service records reasonably corroborate the factual accuracy of the cited factual predicates relied upon by the January 2006 and July 2017 medical opinions.  The Board further finds that the Veteran's testimony regarding pertinent facts is credible, including as presented during his April 2017 Board hearing.  The Board finds that the January 2006 and July 2017 medical opinions are competent and probative evidence indicating that the events of the Veteran's military service reflect in-service onset of his currently diagnosed bipolar disorder.

The Board finds that the medical opinions of record are favorable to the Veteran's claim and the Board sees no reason to disregard them; the authors based the opinions upon examination of and treatment familiarity with the Veteran and review of his service records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Thus, the Board finds that the preponderance of the evidence is in favor of granting service connection for bipolar disorder.

The Board has considered the doctrine of reasonable doubt.  After resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bipolar disorder.  The Veteran's claim is, therefore, granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal seeking service connection for PTSD is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for bipolar disorder is reopened.

Entitlement to service connection for bipolar disorder is granted.



REMAND

The appeal seeking TDIU is inextricably intertwined with the pending initial disability rating assignment that is forthcoming at the AOJ following the Board's grant (above) of entitlement to service connection for bipolar disorder.  Thus, the Board must defer final adjudication of the TDIU issue until the pending rating action has been accomplished by the AOJ.  The Court has held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

After completion of the initial disability rating assignment associated with the grant of service connection for bipolar disorder (and any other necessary development), the AOJ should review the record and readjudicate the claim of entitlement to TDIU remaining on appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

[CONTINUED ON NEXT PAGE]


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


